UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	January 1, 2011 — December 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Global financial uncertainty and the European debt crisis continue to contribute to risk aversion and volatility within markets around the world. While we have experienced some positive trends in recent months, stock markets ended 2011 essentially where they began. Until a lasting and meaningful solution is found for the European debt problem and the U.S. economy establishes a solid footing, it is our belief that this volatility and uncertainty will persist, at least over the near term. In this kind of market, Putnams portfolio managers and analysts are dedicated to uncovering opportunities, while seeking to guard against downside risk. During periods of market uncertainty, it is especially important to rely on the counsel and expertise of your financial advisor, who can help you maintain a long-term focus and a balanced investment approach suitable to your goals. In other developments, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/11) Investment objective Capital growth with current income as its secondary objective Net asset value December 31, 2011 Class IA: $7.96 Class IB: $7.87 Total return at net asset value S&P Developed Ex-U.S. MSCI EAFE LargeMidCap Value (as of 12/31/11) Class IA shares* Class IB shares† Value Index Index (ND)‡ 1 year –13.52% –13.78% –11.72% –12.17% 5 years –31.78 –32.68 –16.34 –27.89 Annualized –7.36 –7.61 –3.51 –6.33 10 years 44.25 40.54 90.55 62.54 Annualized 3.73 3.46 6.66 4.98 Life 92.05 85.95 118.96 90.14 Annualized 4.45 4.22 5.37 4.38 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: January 2, 1997. † Class inception date: April 6, 1998. ‡ Putnam Management has recently undertaken a review of the fund’s benchmark. The MSCI EAFE Value Index (ND) replaces the S&P Developed Ex-U.S. LargeMidCap Value Index as the primary benchmark for the fund because, in Putnam Management’s opinion, the MSCI EAFE Value Index (ND) is more widely recognized and provides greater product clarity for shareholders and financial intermediaries who provide ongoing services to shareholders. S&P Developed Ex-U.S. LargeMidCap Value Index is an unmanaged index of mostly large-cap and some small-cap stocks from developed countries, excluding the United States, chosen for their value orientation. MSCI EAFE Value Index (ND) is an unmanaged index which measures the performance of equity securities representing the value style in countries within Europe, Australasia, and the Far East. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 12/31/11. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Putnam VT International Value Fund 1 Report from your fund’s manager What was the market environment over the past 12 months, and how did Putnam VT International Value Fund perform? The fund underperformed its benchmark, MSCI EAFE Value Index (ND). The reporting period was characterized by market volatility, driven by macroeconomic events. The year began with a positive outlook for economic growth, but by the spring, investor uncertainty intensified following the earthquake-tsunami crisis in Japan, civil unrest in the Middle East, worsening of the sovereign debt crisis in Europe, and inflation concerns in emerging markets. In general, international stocks made gains during the first half of the year, but the threat of a Greek default, debt contagion, the United States’ struggle with its own debt crisis, and a slowing economy in China fueled concerns about global growth. Risk aversion spiked and correlation was high among equities, meaning that most equities moved in unison without differentiation. In this environment, fundamental stock selection does not typically get rewarded over short periods of time. The European sovereign debt crisis hit investor confidence and served to dramatically lower expectations for global growth in both emerging and developed markets. Cyclical stocks, whose performance is often linked to underlying economic trends, underperformed. Stock selection led to the fund’s slight underperformance versus its benchmark. By the end of the period, actions taken by the European Union and other regulators to prevent a larger fiscal crisis in the region restored some stabilization to the markets. Performance improved, and the portfoliorecovered. What factors had the most influence on market behavior in the period? The European debt crisis called into question the ability of the United States and other developed markets, as well as emerging markets, to maintain an economic recovery. One of the biggest detractors to equity performance was the belief that China was going to experience a hard landing, that is, its economy would slow as a result of interest-rate increases by China’s central bank. What holdings or strategies contributed to fund performance? Defensive strategies contributed to performance. The portfolio has an overweight position to consumer staples, largely within beverage and tobacco companies. Among the top contributors were beverage company Anheuser-Busch InBev, and tobacco companies Japan Tobacco and Philip Morris International. In addition, some stock-specific stories contributed including Konami, a Japanese maker of arcade games. We saw two new growth drivers that were transforming the company’s growth profile— social games and casino gaming systems. Konami’s gaming titles were becoming increasingly popular, and the company saw growth potential in other markets, such as the United States, for its casino infrastructure and casino games. What holdings or strategies detracted from performance? Italian automaker Fiat detracted from performance. The stock is cyclical in nature and did not perform well because of a perception that Europe is struggling and consumers are curtailing spending. Chinese cement company BBMG was also a detractor. The company did well until investors became concerned about slow growth in China. China’s growth story also had an impact on the performance of some mining companies. Portfolio holdings such as Rio Tinto and XStrata also detracted. In growing its infrastructure, China has become the leading consumer of many of the natural resources produced by these companies. What is your outlook for international markets, and how is the fund positioned? At least for the first half of 2012, our view is that volatility likely will remain. We believe the markets will be characterized by positive rallies in Europe, followed by frustration-fueled sell-offs. We also believe that corporate earnings and margins have reached a peak and, globally, earnings are likely to come down. Whether Europe is already in a recession or possibly headed for one, any economic slowdown there will likely weigh on earnings. Still, we believe a European recession is not likely to be so deep that it hinders a recovery in the United States. The portfolio is positioned with somewhat of a barbell approach. A portion of the portfolio is dedicated to defensive, large-cap, high-dividend-paying companies with good cash flow. The portfolio also employs another strategy that includes cyclical holdings, such as an overweight to the automobile sector, and a slight overweight to industrials. The main engine on the cyclical side is exposure to emerging markets. We are relatively optimistic about the emerging-markets story, led by China. Other risks to the outlook include geopolitical factors in many parts of the world, and we are monitoring these. But we hope to see a muted, global recovery in the second half of 2012. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Value stocks may fail to rebound, and the market may not favor value-style investing. Current and future portfolio holdings are subject to risk. 2 Putnam VT Int ernational Value Fund Your fund’s manager Portfolio Manager Darren A. Jaroch is a CFA charterholder. He joined Putnam in 1999 and has been in the investment industry since 1996. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT International Value Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2011, to December 31, 2011. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/11 for the 6 months ended 12/31/11 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.35 $5.49 $4.84 $6.11 Ending value (after expenses) $815.60 $813.90 $1,020.42 $1,019.16 Annualized expense ratio† 0.95% 1.20% 0.95% 1.20% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/11. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 4 Putnam VT Int ernational Value Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT International Value Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT International Value Fund (the “fund”) at December 31, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2011 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 9, 2012 Putnam VT Int ernational Value Fund 5 The fund’s portfolio 12/31/11 COMMON STOCKS (97.8%)* Shares Value Air freight and logistics (0.9%) Deutsche Post AG (Germany) 62,412 $959,564 Auto components (0.6%) Valeo SA (France) 17,334 685,913 Automobiles (3.8%) Fiat SpA (Italy) S 90,508 413,895 Nissan Motor Co., Ltd. (Japan) 315,900 2,835,378 Porsche Automobil Holding SE (Preference) (Germany) 18,458 987,784 Beverages (1.9%) Anheuser-Busch InBev NV (Belgium) 34,711 2,119,889 Capital markets (0.5%) Macquarie Group, Ltd. (Australia) 21,330 518,456 Chemicals (3.1%) Arkema (France) 9,165 647,470 BASF SE (Germany) 30,168 2,103,953 Lanxess AG (Germany) 7,946 411,109 Uralkali (Russia) † 40,827 296,763 Commercial banks (11.5%) Australia & New Zealand Banking Group, Ltd. (Australia) 61,605 1,290,996 Banco Santander Central Hispano SA (Spain) 82,322 621,971 Barclays PLC (United Kingdom) 531,775 1,440,563 BNP Paribas SA (France) 33,449 1,309,464 China Construction Bank Corp. (China) 1,238,000 865,521 DBS Group Holdings, Ltd. (Singapore) 90,000 797,252 HSBC Holdings PLC (London Exchange) (United Kingdom) 275,060 2,088,040 Industrial and Commercial Bank of China, Ltd. (China) 1,075,000 639,775 KB Financial Group, Inc. (South Korea) 12,940 408,606 Mitsubishi UFJ Financial Group, Inc. (Japan) 329,900 1,399,512 National Bank of Canada (Canada) S 18,259 1,292,961 Sberbank of Russia ADR (Russia) † S 51,003 501,790 Computers and peripherals (1.8%) Asustek Computer, Inc. (Taiwan) 116,780 831,044 Gemalto NV (Netherlands) 17,922 868,048 Lenovo Group, Ltd. (China) 482,000 320,312 Construction and engineering (1.9%) Carillion PLC (United Kingdom) 219,356 1,020,451 Vinci SA (France) 25,739 1,122,943 Construction materials (0.7%) BBMG Corp. (China) 401,500 266,642 China Shanshui Cement Group, Ltd. (China) 749,000 498,253 Diversified financial services (2.6%) ING Groep NV GDR (Netherlands) † 191,555 1,365,065 ORIX Corp. (Japan) 18,180 1,498,659 Diversified telecommunication services (1.9%) BCE, Inc. (Canada) S 27,867 1,161,729 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 19,000 964,943 COMMON STOCKS (97.8%)* cont. Shares Value Electric utilities (0.8%) Fortum OYJ (Finland) 39,671 $844,035 Electrical equipment (1.4%) Mitsubishi Electric Corp. (Japan) 163,000 1,558,491 Energy equipment and services (0.5%) Technip SA (France) 6,281 587,041 Food and staples retail (1.6%) Lawson, Inc. (Japan) 27,600 1,722,378 Food products (1.9%) Ajinomoto Co., Inc. (Japan) 58,000 695,808 Kerry Group PLC Class A (Ireland) 31,910 1,168,009 Zhongpin, Inc. (China) † 20,900 178,068 Gas utilities (0.5%) Tokyo Gas Co., Ltd. (Japan) 107,000 491,700 Hotels, restaurants, and leisure (0.7%) TUI Travel PLC (United Kingdom) 306,026 785,358 Household durables (0.4%) Skyworth Digital Holdings, Ltd. (China) 1,312,000 457,119 Household products (0.6%) Reckitt Benckiser Group PLC (United Kingdom) 13,921 686,004 Independent power producers and energy traders (2.3%) China Resources Power Holdings Co., Ltd. (China) 380,000 732,433 China WindPower Group, Ltd. (China) † 4,830,000 180,746 Electric Power Development Co. (Japan) 40,800 1,084,409 International Power PLC (United Kingdom) 93,318 488,200 Industrial conglomerates (2.4%) LG Corp. (South Korea) 10,876 580,698 Rheinmetall AG (Germany) 14,374 636,843 Siemens AG (Germany) 15,294 1,462,727 Insurance (6.5%) ACE, Ltd. 29,465 2,066,086 Allianz SE (Germany) 21,976 2,100,262 AXA SA (France) 59,882 771,726 Prudential PLC (United Kingdom) 159,818 1,574,766 SCOR (France) 28,363 660,867 Machinery (1.5%) Fiat Industrial SpA (Italy) † 96,584 822,896 Metso Corp. OYJ (Finland) 22,323 822,612 Media (2.2%) Kabel Deutschland Holding AG (Germany) † 22,891 1,158,401 WPP PLC (Ireland) 120,895 1,262,541 Metals and mining (2.1%) Fortescue Metals Group, Ltd. (Australia) 131,347 575,456 Rio Tinto PLC (United Kingdom) 23,054 1,115,687 Xstrata PLC (United Kingdom) 43,942 661,717 Multiline retail (1.1%) Myer Holdings, Ltd. (Australia) 224,170 442,992 PPR SA (France) 4,988 713,351 6 Putnam VT Int ernational Value Fund COMMON STOCKS (97.8%)* cont. Shares Value Multi-utilities (1.8%) Centrica PLC (United Kingdom) 273,472 $1,227,370 GDF Suez (France) 25,985 706,719 Office electronics (0.9%) Canon, Inc. (Japan) 21,300 942,501 Oil, gas, and consumable fuels (14.0%) BG Group PLC (United Kingdom) 67,553 1,440,725 BP PLC (United Kingdom) 361,692 2,579,317 Canadian Natural Resources, Ltd. (Canada) 20,200 756,447 Inpex Corp. (Japan) 170 1,069,058 Nexen, Inc. (Canada) 46,692 742,947 Origin Energy, Ltd. (Australia) 56,714 770,741 Petroleo Brasileiro SA ADR (Brazil) 18,600 462,210 Royal Dutch Shell PLC Class A (United Kingdom) 137,210 4,992,334 Total SA (France) 50,578 2,581,551 Pharmaceuticals (9.1%) Astellas Pharma, Inc. (Japan) 29,200 1,186,450 AstraZeneca PLC (United Kingdom) 19,514 903,885 Mitsubishi Tanabe Pharma (Japan) 45,600 721,136 Novartis AG (Switzerland) 67,225 3,840,317 Sanofi (France) 35,326 2,584,839 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 20,500 827,380 Real estate investment trusts (REITs) (2.2%) British Land Company PLC (United Kingdom) R 153,575 1,098,135 CFS Retail Property Trust (Australia) R 441,496 760,114 Dexus Property Group (Australia) 680,735 578,082 Real estate management and development (2.4%) Henderson Land Development Co., Ltd. (Hong Kong) 115,000 569,380 Mitsubishi Estate Co., Ltd. (Japan) 56,000 835,517 Mitsui Fudosan Co., Ltd. (Japan) 37,000 538,486 Soho China, Ltd. (China) 1,054,500 703,065 Road and rail (0.4%) ComfortDelgro Corp., Ltd. (Singapore) 438,000 477,178 Software (1.1%) Konami Corp. (Japan) 39,600 1,184,528 Specialty retail (0.4%) JB Hi-Fi, Ltd. (Australia) S 40,746 470,708 Tobacco (1.9%) Japan Tobacco, Inc. (Japan) 256 1,203,286 Philip Morris International, Inc. 10,600 831,888 Trading companies and distributors (1.8%) Mitsui & Co., Ltd. (Japan) 129,800 2,014,905 Wireless telecommunication services (4.1%) China Mobile, Ltd. (China) 85,000 828,742 NTT DoCoMo, Inc. (Japan) 451 828,616 Vodafone Group PLC (United Kingdom) 1,042,329 2,893,881 Total common stocks (cost $115,467,546) SHORT-TERM INVESTMENTS (5.7%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.14% d 3,568,874 $3,568,874 Putnam Money Market Liquidity Fund 0.05% e 1,792,140 1,792,140 U.S. Treasury Bills with an effective yield of 0.090%, November 15, 2012 ## $315,000 314,758 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.104%, October 18, 2012 ## 350,000 349,761 U.S. Treasury Bills with effective yields ranging from 0.068% to 0.072%, July 26, 2012 221,000 220,931 Total short-term investments (cost $6,246,426) Total investments (cost $121,713,972) Key to holding’s abbreviations ADR American Depository Receipts GDR Global Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2011 through December 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $110,244,558. † Non-income-producing security. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $547,254 to cover certain derivatives contracts. ADR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 22.6% Belgium 1.9% Japan 20.6 Finland 1.5 France 11.2 Singapore 1.2 Germany 8.9 Italy 1.1 China 5.1 South Korea 0.9 United States 5.0 Russia 0.8 Australia 4.9 Taiwan 0.8 Canada 3.6 Israel 0.7 Switzerland 3.5 Spain 0.6 Ireland 2.2 Hong Kong 0.5 Netherlands 2.0 Other 0.4 Total 100.0% Putnam VT International Value Fund 7 FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $84,715,311) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N. A. Australian Dollar Buy 1/18/12 $3,555,429 $3,547,260 $8,169 British Pound Sell 1/18/12 90,995 92,093 1,098 Canadian Dollar Sell 1/18/12 420,177 420,323 146 Euro Sell 1/18/12 126,071 131,446 5,375 Swedish Krona Buy 1/18/12 943,726 959,395 (15,669) Swiss Franc Buy 1/18/12 2,310,241 2,370,688 (60,447) Barclays Bank PLC Australian Dollar Sell 1/18/12 799,581 797,556 (2,025) British Pound Sell 1/18/12 1,338,059 1,354,394 16,335 Canadian Dollar Sell 1/18/12 418,215 418,389 174 Euro Buy 1/18/12 205,156 213,824 (8,668) Hong Kong Dollar Sell 1/18/12 803,467 803,369 (98) Japanese Yen Buy 1/18/12 919,305 911,457 7,848 Swiss Franc Buy 1/18/12 220,748 226,513 (5,765) Citibank, N. A. British Pound Buy 1/18/12 309,476 322,995 (13,519) Canadian Dollar Sell 1/18/12 55,049 55,104 55 Danish Krone Buy 1/18/12 281,738 293,462 (11,724) Euro Buy 1/18/12 1,138,779 1,172,793 (34,014) Hong Kong Dollar Sell 1/18/12 303,077 302,954 (123) Norwegian Krone Sell 1/18/12 523,957 539,850 15,893 Singapore Dollar Buy 1/18/12 377,456 382,500 (5,044) Swiss Franc Sell 1/18/12 181,454 186,270 4,816 Credit Suisse AG Australian Dollar Sell 1/18/12 2,552,634 2,528,805 (23,829) British Pound Sell 1/18/12 3,441,966 3,483,742 41,776 Canadian Dollar Sell 1/18/12 357,376 357,557 181 Euro Sell 1/18/12 501,176 522,391 21,215 Japanese Yen Buy 1/18/12 356,609 353,542 3,067 Norwegian Krone Buy 1/18/12 515,467 531,226 (15,759) Swedish Krona Buy 1/18/12 1,305,343 1,326,958 (21,615) Swiss Franc Sell 1/18/12 708,566 726,499 17,933 Deutsche Bank AG Australian Dollar Buy 1/18/12 789,165 785,938 3,227 British Pound Sell 1/18/12 325,780 329,701 3,921 Canadian Dollar Sell 1/18/12 65,352 65,377 25 Euro Buy 1/18/12 3,040,712 3,168,601 (127,889) Swedish Krona Buy 1/18/12 546,810 556,125 (9,315) Swiss Franc Buy 1/18/12 509,435 522,807 (13,372) Goldman Sachs International Australian Dollar Buy 1/18/12 594,937 593,535 1,402 British Pound Sell 1/18/12 2,067,881 2,092,966 25,085 Euro Sell 1/18/12 354,396 363,470 9,074 Japanese Yen Buy 1/18/12 1,582,752 1,570,283 12,469 Norwegian Krone Sell 1/18/12 647,045 665,933 18,888 Swedish Krona Sell 1/18/12 420,541 427,670 7,129 8 Putnam VT Int ernational Value Fund FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $84,715,311) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association Australian Dollar Buy 1/18/12 $1,592,218 $1,586,954 $5,264 British Pound Buy 1/18/12 645,349 653,182 (7,833) Euro Buy 1/18/12 1,210,486 1,264,406 (53,920) Hong Kong Dollar Sell 1/18/12 1,452,987 1,452,887 (100) Norwegian Krone Buy 1/18/12 470,527 483,862 (13,335) Swiss Franc Buy 1/18/12 446,182 457,364 (11,182) JPMorgan Chase Bank, N. A. Australian Dollar Sell 1/18/12 866,774 864,808 (1,966) British Pound Buy 1/18/12 4,688,099 4,735,619 (47,520) Canadian Dollar Sell 1/18/12 1,171,629 1,173,084 1,455 Euro Buy 1/18/12 2,990,750 3,116,953 (126,203) Hong Kong Dollar Sell 1/18/12 662,281 662,229 (52) Japanese Yen Sell 1/18/12 1,155,309 1,145,344 (9,965) Norwegian Krone Sell 1/18/12 539,617 555,990 16,373 Singapore Dollar Buy 1/18/12 171,150 178,445 (7,295) Swedish Krona Buy 1/18/12 402,971 409,775 (6,804) Swiss Franc Buy 1/18/12 505,495 518,866 (13,371) Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/18/12 1,161,486 1,160,785 701 British Pound Buy 1/18/12 2,329,065 2,356,613 (27,548) Canadian Dollar Sell 1/18/12 204,888 204,956 68 Euro Sell 1/18/12 1,548,832 1,614,213 65,381 Israeli Shekel Buy 1/18/12 385,636 392,477 (6,841) Japanese Yen Sell 1/18/12 1,349,105 1,337,109 (11,996) Swedish Krona Sell 1/18/12 375,571 382,176 6,605 Swiss Franc Buy 1/18/12 476,105 488,885 (12,780) State Street Bank and Trust Co. Australian Dollar Sell 1/18/12 1,733,447 1,725,882 (7,565) Canadian Dollar Sell 1/18/12 1,277,606 1,277,585 (21) Euro Buy 1/18/12 1,596,464 1,663,487 (67,023) Israeli Shekel Buy 1/18/12 385,610 392,807 (7,197) Swedish Krona Buy 1/18/12 142,082 144,314 (2,232) UBS AG Australian Dollar Buy 1/18/12 862,792 860,666 2,126 British Pound Sell 1/18/12 674,232 682,432 8,200 Canadian Dollar Sell 1/18/12 780,988 781,620 632 Euro Sell 1/18/12 3,741,997 3,899,612 157,615 Israeli Shekel Sell 1/18/12 798,291 814,038 15,747 Norwegian Krone Buy 1/18/12 1,802,908 1,856,779 (53,871) Swiss Franc Sell 1/18/12 441,177 452,475 11,298 Westpac Banking Corp. Australian Dollar Buy 1/18/12 1,838,526 1,829,801 8,725 British Pound Sell 1/18/12 1,355,761 1,372,112 16,351 Canadian Dollar Buy 1/18/12 955,555 947,289 8,266 Euro Sell 1/18/12 1,185,376 1,235,222 49,846 Japanese Yen Buy 1/18/12 1,115,661 1,106,447 9,214 Total Putnam VT International Value Fund 9 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair valuemeasurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $— $10,213,440 $— Consumer staples 1,009,956 7,595,374 — Energy 1,961,604 14,020,767 — Financials 3,359,047 24,936,070 — Health care 827,380 9,236,627 — Industrials — 11,479,308 — Information technology — 4,146,433 — Materials 296,763 6,280,287 — Telecommunication services 1,161,729 5,516,182 — Utilities — 5,755,612 — Total common stocks — Short-term investments 1,792,140 4,454,324 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(256,327) $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. 10 Putnam VT Int ernational Value Fund Statement of assets and liabilities 12/31/11 Assets Investment in securities, at value, including $3,430,736 of securities on loan (Note 1): Unaffiliated issuers (identified cost $116,352,958) $108,682,029 Affiliated issuers (identified cost $5,361,014) (Notes 1 and 6) 5,361,014 Foreign currency (cost $28,579) (Note 1) 28,533 Dividends, interest and other receivables 342,728 Receivable for shares of the fund sold 2,662 Unrealized appreciation on forward currency contracts (Note 1) 609,168 Total assets Liabilities Payable to custodian 4,824 Payable for shares of the fund repurchased 95,301 Payable for compensation of Manager (Note 2) 66,539 Payable for investor servicing fees (Note 2) 7,920 Payable for custodian fees (Note 2) 18,465 Payable for Trustee compensation and expenses (Note 2) 77,719 Payable for administrative services (Note 2) 287 Payable for distribution fees (Note 2) 8,054 Unrealized depreciation on forward currency contracts (Note 1) 865,495 Collateral on securities loaned, at value (Note 1) 3,568,874 Other accrued expenses 68,098 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $229,411,579 Undistributed net investment income (Note 1) 3,439,565 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (114,674,881) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (7,931,705) Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $72,562,664 Number of shares outstanding 9,120,208 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.96 Computation of net asset value Class IB Net assets $37,681,894 Number of shares outstanding 4,785,917 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.87 The accompanying notes are an integral part of these financial statements. Putnam VT International Value Fund 11 Statement of operations Year ended 12/31/11 Investment income Dividends (net of foreign tax of $407,182) $4,424,880 Interest (including interest income of $2,102 from investments in affiliated issuers) (Note 6) 3,049 Securities lending (Note 1) 172,424 Total investment income Expenses Compensation of Manager (Note 2) 998,369 Investor servicing fees (Note 2) 145,191 Custodian fees (Note 2) 43,949 Trustee compensation and expenses (Note 2) 11,357 Administrative services (Note 2) 4,265 Distribution fees — Class IB (Note 2) 116,972 Other 111,584 Total expenses Expense reduction (Note 2) (8,989) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 7,733,586 Net realized gain on foreign currency transactions (Note 1) 873,411 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (1,037,612) Net unrealized depreciation of investments during the year (27,759,539) Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/11 12/31/10 Decrease in net assets Operations: Net investment income $3,177,655 $2,947,726 Net realized gain on investments and foreign currency transactions 8,606,997 7,538,749 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (28,797,151) 83,883 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (2,885,686) (4,038,182) Class IB (1,235,192) (1,811,386) Decrease from capital share transactions (Note 4) (33,712,857) (23,739,704) Total decrease in net assets Net assets: Beginning of year 165,090,792 184,109,706 End of year (including undistributed net investment income of $3,439,565 and $3,129,738, respectively) The accompanying notes are an integral part of these financial statements. 12 Putnam VT Int ernational Value Fund Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments From return of capital Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/11 .21 (1.44) (.26) — — — .93 2.33 57 12/31/10 .16 .50 (.31) — — — .91 1.87 52 12/31/09 .21 1.69 — e .98 f 2.72 f 128 12/31/08 .32 (6.74) (.28) (2.63) (.07) — .93 f 2.87 f 71 12/31/07 .31 .96 (.39) (3.60) — — .92 f 1.74 f 90 Class IB 12/31/11 .18 (1.43) (.23) — — — 1.18 2.04 57 12/31/10 .14 .49 (.29) — — — 1.16 1.62 52 12/31/09 .19 1.68 — e 1.23 f 2.47 f 128 12/31/08 .29 (6.71) (.23) (2.63) (.06) — 1.18 f 2.62 f 71 12/31/07 .26 .96 (.35) (3.60) — — 1.17 f 1.50 f 90 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements (Note 2). e Reflects a non-recurring reimbursement pursuant to a settlement between General American Life Insurance Company and the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share as of August 17, 2009. f Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.01% 12/31/08 <0.01 12/31/07 0.03 The accompanying notes are an integral part of these financial statements. Putnam VT International Value Fund 13 Notes to financial statements 12/31/11 Note 1 — Significant accounting policies Putnam VT International Value Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund invests mainly in common stocks of companies outside the United States, with a focus on value stocks. The fund invests mainly in midsize and large companies, although it may invest in companies of any size. The fund invests mainly in developed countries, but may invest in emerging markets. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from January 1, 2011 through December 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk or to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. 14 Putnam VT Int ernational Value Fund The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $93,000,000 on forward currency contracts for the reporting period. E) Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $248,982 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $608,883 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $355,724. F) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $3,430,736 and the fund received cash collateral of $3,568,874. G) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. H) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. I) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2011, the fund had a capital loss carryover of $112,836,083 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $64,478,522 $— $64,478,522 12/31/16 48,357,561 — 48,357,561 12/31/17 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. J) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sales transactions, foreign currency gains and losses, and realized gains and losses on passive foreign investment companies. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $1,253,050 to increase undistributed net investment income and with an increase to accumulated net realized losses of $1,253,050. The tax basis components of distributable earnings as of the close of the reporting period were as follows: Unrealized appreciation $7,010,530 Unrealized depreciation $(16,553,754) Net unrealized depreciation $(9,543,224) Undistributed ordinary income $3,241,172 Capital loss carryforward $(112,836,083) Cost for federal income tax purposes $123,586,267 K) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Putnam VT Int ernational Value Fund 15 L) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 40.4% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.850% of the first $5 billion, 0.800% of the next $5 billion, 0.750% of the next $10 billion, 0.700% of the next $10 billion, 0.650% of the next $50 billion, 0.630% of the next $50 billion, 0.620% of the next $100 billion and 0.615% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $69 under the expense offset arrangements and by $8,920 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $85, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $79,979,534 and $111,045,145, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/11 Year ended 12/31/10 Year ended 12/31/11 Year ended 12/31/10 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 103,833 $944,306 178,709 $1,529,685 362,693 $3,221,240 288,005 $2,430,549 Shares issued in connection with reinvestment of distributions 302,483 2,885,686 453,728 4,038,182 130,708 1,235,192 205,140 1,811,386 406,316 3,829,992 632,437 5,567,867 493,401 4,456,432 493,145 4,241,935 Shares repurchased (3,178,389) (29,900,092) (2,404,876) (20,794,850) (1,344,409) (12,099,189) (1,493,023) (12,754,656) Net decrease 16 Putnam VT Int ernational Value Fund Note 5 — Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $609,168 Payables $865,495 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Forward currency contracts Total Foreign exchange contracts $822,236 $822,236 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Forward currency contracts Total Foreign exchange contracts $(1,019,346) $(1,019,346) Total Note 6 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $2,102 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $46,393,976 and $47,690,259, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7 — New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011-04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011-04 and its impact, if any, on the fund’s financial statements. Note 8 — Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Putnam VT Int ernational Value Fund 17 Federal tax information (Unaudited) For the reporting period, interest and dividends from foreign countries were $4,832,004 or $0.35 per share (for all classes of shares). Taxes paid to foreign countries were $407,182 or $0.03 per share (for all classes of shares). 18 Putnam VT Int ernational Value Fund Putnam VT Int ernational Value Fund 19 The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2011, there were 108 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Officer, Treasurer and Vice President Compliance Liaison Since 2004 Since 2004 Director of Trustee Relations, Putnam Investments and PutnamManagement Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Judith Cohen (Born 1945) Since 2002 Vice President, Clerk and Assistant Treasurer Chief of Operations, Putnam Investments and Putnam Management Since 1993 Janet C. Smith (Born 1965) Michael Higgins (Born 1976) Vice President, Assistant Treasurer and Principal Accounting Officer Vice President, Senior Associate Treasurer and Assistant Clerk Since 2007 Since 2010 Director of Fund Administration Services, Putnam Investments and Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Putnam Management Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Chief Compliance Officer, Putnam Investments, Putnam Management, Since 2000 and Putnam Retail Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Putnam Management Director of Operational Compliance, Putnam Investments and Putnam Retail Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments and Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 20 Putnam VT Int ernational Value Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2011, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Investment Sub-Advisor Legal Counsel Robert E. Patterson The Putnam Advisory Company, LLC Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm Marketing Services PricewaterhouseCoopers LLP Putnam Retail Management One Post Office Square Boston, MA 02109 Putnam VT International Value Fund 21 This report has been prepared for the shareholders H515 of Putnam VT International Value Fund. 272236 2/12 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
